Citation Nr: 0936044	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher disability rating for multilevel 
degenerative disc disease at L3-4, L4-5, L5-S1 (hereinafter 
"degenerative disc disease of the lumbar spine"), to 
include an initial disability evaluation in excess of 10 
percent and a disability evaluation in excess of 20 percent 
as of July 6, 2009.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law 


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1960 to December 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska, granting service connection for 
degenerative disc disease of the lumbar spine and assigning a 
disability rating of 10 percent.  

This claim was denied by the Board in an August 2008 
decision.  The Veteran entered a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in January 2009, pursuant to a joint motion, the Court 
remanded the decision to the Board for readjudication.  The 
joint motion noted that additional consideration needed to be 
given to whether the Veteran had associated neurologic 
symptomatology.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in July 2009 increasing the 
Veteran's disability rating to 20 percent, effective as of 
July 6, 2009, and assigning a separate disability rating of 
10 percent for radiculopathy of the left lower extremity, 
effective from March 29, 2004.  The Veteran has not filed a 
notice of disagreement with the rating for the left lower 
extremity radiculopathy.  The case has now been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to July 6, 2009, the Veteran's lumbar spine 
disability was manifested by pain that increased upon 
repetition and forward flexion limited to 70 degrees; it was 
not manifested by forward flexion limited to less than 60 
degrees, a combined thoracolumbar range of motion not greater 
than 120 degrees, ankylosis, incapacitating episodes, 
neurologic manifestations of the right lower extremity, bowel 
or bladder impairment, or further loss of motion upon 
repetition.  

2.  As of July 6, 2009, the Veteran's degenerative disc 
disease of the lumbar spine was manifested by pain, forward 
flexion to 70 degrees with pain beginning at 50 degrees, and 
muscle spasms; but it was not manifested by favorable 
ankylosis of the entire thoracolumbar spine, neurologic 
manifestations of the right lower extremity, bowel or bladder 
impairment, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a higher disability rating for degenerative 
disc disease of the lumbar spine, to include an initial 
disability rating in excess of 10 percent and a disability 
rating in excess of 20 percent as of July 6, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's appeal arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, and in March 
2006, September 2006 and July 2009, he was afforded VA 
examinations for his spinal disability.  Significantly, VA 
received a letter from the Veteran in July 2009 indicating 
that he had no additional information or evidence to submit 
in support of his claim.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:  

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months;

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following General Formula for Rating Diseases and Injuries of 
the Spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of unfavourable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favourable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavourable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favourable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavourable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  


Facts and Analysis

The Veteran contends that he is entitled to an increased 
disability rating for his degenerative disc disease of the 
lumbar spine.  VA has considered the language of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and applied staged 
ratings in this case.  As such, the Board has considered 
whether the Veteran is entitled to an initial disability 
rating in excess of 10 percent, and whether he is entitled to 
a disability rating in excess of 20 percent as of July 6, 
2009.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran is not 
entitled to a higher disability rating at any time during the 
pendency of his claim.  

The Veteran was afforded a VA examination of the spine in 
March 2006.  Range of motion measurements were taken during 
the examination.  Measurements revealed forward flexion to 70 
percent, extension to 12 percent, left lateral flexion to 
15 percent, right lateral flexion to 16 percent, left lateral 
rotation to 26 percent and right lateral rotation to 28 
percent.  Pain was noted at the extreme of motion.  The Board 
notes that the examiner recorded range of motion in terms of 
percentage rather than degrees.  While it is likely that the 
examiner's findings do in fact represent degrees of motion, 
this fact is not entirely clear.  The Veteran also reported 
some tingling and decreased sensation of the lower 
extremities, but no objective neurologic manifestations were 
noted upon examination.  The examiner noted that the Veteran 
had increased pain upon repetition, but there was no 
fatigability, weakness, lack of endurance or incoordination.  
X-rays revealed significant spondylosis with disc-space 
narrowing, most pronounced at the L4-5 and L5-S1 levels.  The 
examiner diagnosed the Veteran with multilevel degenerative 
disc disease.  

The Veteran was afforded a VA spine examination in September 
2006.  The examiner found that the Veteran had forward 
flexion to 90 degrees, with pain beginning at 70 degrees.  
There was no additional loss of motion upon repetition.  The 
examiner indicated that this was a normal range of motion for 
a 69 year old individual.  It was noted that the Veteran had 
mild spinal flare-ups that caused the Veteran to be unable to 
walk long distances.  A neurologic examination was performed 
at this time as well.  There were no muscle spasms evident 
upon examination.  Motor examination and sensory examination 
were normal as well.  The examiner concluded that the Veteran 
had multilevel degenerative disc disease.  It was noted that 
the condition was worsened by walking.  The examiner 
concluded that the Veteran had a mild impact on his usual 
daily activities.  

An amendment to the previous VA examination was prepared in 
October 2006 since the previous examination report failed to 
include all range of motion measurements.  The VA examiner 
reported that the Veteran had flexion to 80 degrees with pain 
beginning at 70 degrees, extension from 0 to negative 
10 degrees with pain beginning at 0 degrees, bilateral 
lateral rotation to 45 degrees with pain beginning at 30 
degrees, and bilateral lateral bending to 45 degrees without 
pain.  The combined thoracolumbar range of motion, after 
taking into account the Veteran's pain, was 230 degrees.  

The Veteran was afforded an additional VA examination of the 
spine in July 2009.  The Veteran described having daily back 
pain that affected the lower back with stiffness, tightness, 
and achiness which also affected the paralumbar musculature.  
The examiner concluded that the Veteran's described symptoms 
were not representative of muscular spasms.  The Veteran did 
report daily radiculopathy into the left lower extremity.  
The Veteran reported flare-ups that occurred on a monthly 
basis and lasted for several hours up to a day.  The examiner 
noted that during flare-ups, the Veteran had increased pain, 
gait disturbances, and decreased mobility.  The examiner 
noted that the Veteran did not use any sort of cane, brace, 
or other assistive device.  There was no evidence of bowel or 
bladder impairment.  

The examiner concluded that the Veteran had not experienced 
any incapacitating episodes as a result of his lumbar spine 
disability.  His posture was described as stooped with 
scoliosis and his gait was found to be slow and antalgic.  
The examiner concluded that the Veteran had muscle spasm, 
localized tenderness or guarding severe enough to be 
responsible for his abnormal gait and spinal contour.  There 
was no evidence of ankylosis.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to an initial disability rating in 
excess of 10 percent during the period prior to July 6, 2009.  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the next-higher 
disability rating of 20 percent is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or, when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or, when there is evidence of muscle spasm or 
guarding so severe as to cause an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

According to the Veteran's March 2006 VA examination, the 
Veteran had forward flexion to 70 "percent."  As already 
noted, however, the reliability of these measurements is 
questionable.  However, the Veteran was afforded a new VA 
examination of the spine in September 2006.  During this 
examination, the Veteran was found to have forward flexion to 
90 degrees, with pain beginning at 70 degrees.  There was no 
additional loss of motion upon repetition.  An amendment to 
this examination was prepared in October 2006, revealing a 
combined thoracolumbar range of motion of 230 degrees.  
Therefore, the evidence demonstrates that the Veteran did not 
have forward flexion limited to less than 60 degrees prior to 
July 6, 2009.  Likewise, the evidence demonstrates that the 
Veteran had a combined thoracolumbar range of motion in 
excess of 120 degrees.  The September 2006 VA examiner also 
concluded that the Veteran did not have muscle spasms, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or spinal contour.  As such, an 
initial disability rating in excess of 10 percent is not 
warranted prior to July 6, 2009.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  According to the September 2006 
VA examination, the Veteran did not experience pain upon 
flexion until 70 degrees.  The examiner also concluded that 
there was no additional limitation of motion upon repetition, 
and the March 2006 VA examiner concluded that while there was 
some increased pain upon repetition, there was no 
fatigability, weakness, lack of endurance or incoordination.  
Therefore, the evidence demonstrates that the Veteran is not 
entitled to a higher initial disability evaluation based on 
the DeLuca criteria.  

The Board has also considered whether the Veteran would be 
entitled to a higher initial disability rating based on 
incapacitating episodes.  The evidence demonstrates that the 
Veteran was diagnosed with degenerative disc disease upon 
examination in March 2006.  Under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, a higher disability rating of 20 percent is 
warranted when there is evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  38 C.F.R. §4.71a.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id at Note (1).  There is no medical or lay 
evidence of record suggesting that the Veteran has ever 
suffered any incapacitating episodes.  As a result, a higher 
disability rating based on incapacitating episodes is not 
warranted.  

The evidence also demonstrates that the Veteran is not 
entitled to a disability rating in excess of 20 percent as of 
July 6, 2009.  With or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the next-
higher disability rating of 40 percent will be assigned with 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or, evidence of favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (in effect from September 26, 2003).  

The Board has again considered whether the Veteran would be 
entitled to a higher disability rating because of functional 
loss.  See DeLuca, 8 Vet. App. at 202.  According to the July 
2009 VA examination, the Veteran had forward flexion of the 
thoracolumbar spine to 70 degrees with pain beginning at 50 
degrees.  Therefore, the evidence demonstrates that the 
Veteran is capable of forward flexion in excess of 30 degrees 
without pain.  The evidence also demonstrates that the 
Veteran does not suffer from favorable ankylosis of the 
entire thoracolumbar spine.  For VA compensation purposes, 
favorable ankylosis is defined as the fixation of the spinal 
segment at 0 degrees.  38 C.F.R. § 4.71a, Note (5).  The fact 
that the Veteran is capable of forward flexion to 50 degrees 
clearly demonstrates that the Veteran does not have 
ankylosis.  The July 2009 VA examiner specifically noted that 
the Veteran did not suffer from thoracolumbar spine ankylosis 
as well.  Therefore, the evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 
20 percent based on limitation of motion.  

According to the July 2009 VA examination, the Veteran was 
capable of flexion of the thoracolumbar spine to 70 degrees.  
It was noted that pain began at approximately 50 degrees and 
that there was additional limitation of motion upon 
repetition.  However, a 20 percent disability evaluation is 
meant to compensate a Veteran with flexion limited to more 
than 30 degrees.  The next-higher disability rating of 40 
percent is meant to compensate a Veteran with complete spinal 
fixation.  The evidence demonstrates that even when 
considering pain, the Veteran's symptomatology would not 
warrant a 40 percent disability rating.  Therefore, even when 
applying the DeLuca criteria, the Board concludes that the 
Veteran is not entitled to increased disability ratings in 
this case.  

The Board has also considered whether the Veteran would be 
entitled to a disability rating in excess of 20 percent as of 
July 6, 2009 based on incapacitating episodes due to 
intervertebral disc syndrome.  According to the July 2009 VA 
examination, the Veteran had intervertebral disc syndrome 
associated with his lumbar spine disability.  Under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, a higher disability rating of 40 
percent is warranted when there is evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  
However, the July 2009 VA examiner indicated that the Veteran 
did not describe any incapacitating episodes over the past 12 
months.  As such, a higher disability rating based on 
incapacitating episodes is not warranted.  

The Board recognizes that the Veteran believes he is entitled 
to increased disability ratings for his lumbar spinal 
disability.  According to the Veteran's August 2006 appeal to 
the Board, he believed he was entitled to an initial 
disability rating in excess of 10 percent due to severely 
limited flexion after he was on his feet for several minutes.  
However, this contention is not supported by the evidence of 
record.  As already noted, the September 2006 VA examiner 
concluded that there was no additional loss of motion after 
repetitive use.  The March 2006 VA examiner also tested the 
Veteran by having him ambulate in the hall, and while there 
was evidence of increased pain, the examiner did not suggest 
that the Veteran suffered any more limited motion after this 
test.  Therefore, while the Board has sincerely considered 
the Veteran's contentions, they are contradicted by the 
medical evidence of record.  

The Board has also considered whether there is evidence of 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, that would 
warrant a separate disability rating under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The 
Veteran has already been granted service connection for the 
neurologic manifestations associated with his left lower 
extremity and the July 2009 VA examiner found no evidence of 
bowel or bladder impairment.  Therefore, the Board will only 
consider whether the Veteran is entitled to a separate 
disability rating for neurologic manifestations of the right 
lower extremity.  According to the September 2006 VA 
neurologic examination, the Veteran had no abnormalities of 
the right lower extremity.  Upon examination in July 2009, 
the Veteran was found to have normal muscle tone of the right 
lower extremity with no atrophy.  He was noted to have 
sensory loss of the left lower extremity, but there was no 
sensory loss of the right lower extremity.  Finally, while 
reflexes were found to be absent in the left lower extremity, 
they were still present in the right lower extremity.  The 
evidence, therefore, demonstrates that the Veteran is not 
entitled to a separate disability rating for neurologic 
manifestations of the right lower extremity.  

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
lumbar spine disability cause pain, limited motion, and 
muscle spasm.  However, such impairment is contemplated by 
the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43.  There is also no evidence of marked interference 
with employment or frequent periods of hospitalization.  The 
rating criteria reasonably describe the Veteran's disability 
and referral for consideration of an extraschedular rating 
is, therefore, not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an increased disability rating for degenerative disc 
disease of the lumbar spine must be denied.


ORDER

Entitlement to an increased disability rating for multilevel 
degenerative disc disease at L3-4, L4-5, L5-S1, to include an 
initial disability evaluation in excess of 10 percent and a 
disability evaluation in excess of 20 percent as of July 6, 
2009, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


